Citation Nr: 0210547	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

3.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1963 to February 
1965.  In May 1965, he claimed service connection for a skin 
disorder, and the claim was denied by a regional office (RO) 
decision rendered later that month.

In a June 1982 letter and an August 1982 statement, the 
veteran claimed service connection for malaria and a skin 
disorder caused by exposure to Agent Orange.  Both claims 
were denied by a November 1982 RO decision.

In a July 1996 letter, the veteran claimed service connection 
for a skin disorder which he seemed to attribute to Agent 
Orange exposure, for malaria, and for PTSD.  This case comes 
to the Board of Veterans' Appeals (Board) from a June 1997 
decision by the Winston-Salem, North Carolina, RO that denied 
the claims.

The veteran requested a hearing before a member of the Board 
though he, his wife, and a friend, testified at a June 1998 
RO hearing.  However, according to a letter from his 
representative, the veteran elected not to appear for the 
February 1999 travel Board hearing scheduled at his request.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder was denied by a May 1965 RO decision.  He was 
notified of the decision and advised of his right to appeal, 
but he did not appeal, and the decision became final.

2.  Evidence received since the May 1965 RO decision is 
duplicative or cumulative, or it does not bear directly or 
substantially upon the specific matters under consideration, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a skin disorder.

3.  The veteran's claim for service connection for malaria 
was denied by a November 1982 RO decision.  He was notified 
of the decision and advised of his right to appeal, but he 
did not appeal, and the decision became final.

4.  Evidence received since the November 1982 RO decision is 
duplicative or cumulative, or it does not bear directly or 
substantially upon the specific matters under consideration, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for malaria.

5.  The veteran's medical records do not reflect diagnosis or 
treatment of a skin disorder caused by Agent Orange exposure.

6.  The veteran did not engage in combat with the enemy, and 
there is little credible supporting evidence that he 
experienced a traumatic event in service.

7.  The veteran does not have a clear diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1965 RO decision is not 
new and material, and the claim for service connection for a 
skin disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp.); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).

2.  Evidence received since the November 1982 RO decision is 
not new and material, and the claim for service connection 
for malaria is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991 & Supp.); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).

3.  The veteran does not have a skin disorder caused by Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1116 (as amended by 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. 107-103, 115 Stat. 976 (Dec. 27, 2001)), 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.307(a)(6), 
3.309(e) (2001).

4.  The veteran does not have PTSD that was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304(f) (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records consist of a January 
1962 pre-induction examination, an April 1963 induction 
examination, a May 1963 eye examination, outpatient treatment 
records reflecting June 1964 and January 1965 complaints 
unrelated to any claims here at issue, and a February 1965 
separation examination.  As part of the separation 
examination, the veteran prepared a Report of Medical 
History.  Though he gave a history of several disorders, he 
did not mention a skin disorder, and his skin was normal by 
clinical evaluation made at the examination.

In May 1965, the veteran was seen in a VA dermatology clinic 
with an eczematous, confluent, papillomacular dermatitis of 
the face and upper extremities.  He said it had appeared 
three times during the preceding year, that it worsened in 
sunlight, and that he was taking no medication currently save 
for an antimalarial one.  The impression was light-sensitive 
dermatitis or dermatitis externa.  An appointment was made 
for him for the following day with a private dermatologist.

The day after the VA dermatology consult, the veteran claimed 
service connection for a skin disorder, but cited only the VA 
examination of the day before, and did not indicate he had 
seen a private dermatologist.  A May 1965 RO decision denied 
the claim, a June letter notified the veteran of the RO 
decision and of his right to appeal it, but he did not appeal 
the decision and it became final.
In a letter received in May 1982, the veteran reported 
significant dates, locations, and units of assignment in his 
military history.  He then said that, while in Florida in 
July 1965, he developed hives, or a rash, on areas of his 
skin exposed to sunlight.  In addition, he said that, every 
summer since his return from Vietnam, he developed "spells" 
of headaches, dizziness, and musculoskeletal pain.  At first 
the "spells" occurred in August but, during the preceding 
three years, they occurred in May as well.  He said that, in 
Vietnam, he had contact with a defoliant on at least one 
occasion when an Air Force C130 with bullet holes landed at 
his unit's airfield.  He assisted a welder with repairs, and 
they were told the aircraft had been spraying defoliant when 
it was hit by enemy small arms fire.

In a July 1982 letter, the RO asked for evidence of 
continuity of disability since his separation from service.  
In an August response, the veteran repeated the story about 
his 1965 trip to Florida, and said he saw a VA doctor upon 
his return.  He said that the VA doctor told him that his 
skin disorder was related to excess vitamin C, but the doctor 
was unable to treat him because a skin disorder was not 
reflected in his service medical records.  He said that, some 
time after he saw the VA doctor, he developed boils and saw a 
private doctor who treated them, but he was not sure he could 
get a statement from that doctor.

In addition, the veteran said that, while visiting relatives 
in 1968, he developed a fever, shortness of breath, swollen 
joints, and pain in joints, muscles, head, and chest.  A 
relative gave him some malaria medication he had, and the 
symptoms subsided.  He said that, except for a doctor he saw 
for headaches in 1977, diagnosed as neuritis, he had not seen 
a doctor since he saw the VA doctor in 1965.  The "attacks" 
had occurred mainly in August but, in recent years, had 
occurred in May as well.  The last "attack" was from August 
23 to 25 during which time he had fever and chills, 
headaches, muscle and joint pain, nausea, and diarrhea.

At an October 1982 VA examination, the veteran gave a history 
of severe malaria in service with recurrent bouts, three 
during the preceding year, of joint and muscle pain, chills 
and fever, and shortness of breath.  He said that, in 
service, he worked on an aircraft that had reportedly sprayed 
defoliant.  He said he did not develop a skin disorder at 
that time, but he had a skin rash in 1965 diagnosed then as 
sensitivity to sunlight.  His skin was currently clear, but 
there was a transient dermographia that faded in five 
minutes.  There was full range of motion of all joints.  The 
examiner expressed concern regarding febrile attacks because 
malaria did not often continue that way.  He also noted that 
the veteran's exposure to Agent Orange was minimal, and that 
he had none of the standard residuals, such as chloracne, and 
concluded there was no current evidence of Agent Orange 
exposure.  Diagnoses included febrile attacks with malaise, 
shortness of breath, and history of malaria, and a skin 
disorder manifested by photosensitive eruptions, eczematoid 
eruptions, and furunculosis, but no current evidence of a 
skin disorder.

A November 1982 RO decision denied service connection for 
malaria and for a skin disorder due to Agent Orange exposure, 
a letter later that month notified the veteran of the 
decision and of his right to appeal it, but he did not appeal 
the decision and it became final.

In a letter received in June 1996, the veteran claimed 
service connection for malaria, PTSD, chloracne, porphyria, 
and Agent Orange exposure.  He asserted that his service 
medical records show that, while in Vietnam, he was treated 
for a skin disorder on February 2, 1964, that he contracted 
malaria, and that he was exposed to Agent Orange which cause 
porphyria and chloracne.  He contended that he had "malaria 
attacks" every August and, since 1982, every May as well and 
also, since 1989, every February.  He said these "attacks" 
were manifested by chest pain, weakness, and shortness of 
breath.  He said he was treated for a skin rash and boils in 
Vietnam in February 1965.  Since then, he had been treated at 
VA hospitals in Brecksville, Ohio, in May 1965, and in 
Johnson City, Tennessee, in October 1982.  In addition, he 
said he had been treated by Dr. Charles Phillips in 
Gibsonville, North Carolina, in September 1993, and by the 
Moses Cone Family Practice Center in Greensboro, North 
Carolina, in May 1996.  He said PTSD cost him jobs and caused 
depression, aggression, an inability to make friends, and a 
September 1969 flashback.

In a September 1996 reply to an RO query about traumatic 
events in service, the veteran said he had seen body bags and 
reported two Viet Cong mortar attacks and two occasions when 
he had "routine guard duty at POL and ammo dump."  He said 
he did not remember the names of any casualties, but he named 
three friends from Vietnam and their hometowns.

In December 1996, the RO obtained the veteran's service 
personnel records and records from private health care 
providers.

According to the veteran's service personnel records, he was 
a helicopter mechanic, arrived in Vietnam on December 15, 
1963, was assigned to the 80th and, later, the 150th 
Transportation Detachments, and he left Vietnam on January 
27, 1965.  The records did not show his receipt of awards or 
decorations indicating that he had engaged in combat, nor did 
they otherwise suggest that he had done so.  Indeed, the 
records did not suggest that he had any duties other than 
those of a helicopter mechanic.

A September 1989 record by Jeffrey Katz, MD, noted the 
veteran's complaints of chest tightness and some diaphoresis 
after having eaten ham, beef, macaroni, and a McDonald's.  
The symptoms were relieved in the emergency room with a "GI 
cocktail."

Records by Charles Phillips, MD, dating from November 1983 to 
September 1993, consisted of one page of notes.  A November 
1983 record addressed an ear disorder.  A May 1992 record 
noted a two-day history of "stomach problems," including 
gas, treated with Donnatal and Zantac.  A September 1993 
record noted a skin rash and referral to a dermatologist.

A February 1994 letter to Dr. Phillips from James Patterson, 
MD, a dermatologist, reported the results of his consult with 
the veteran.  Dr. Patterson said the veteran gave a history 
of a rash on the hands, worse in the summer.  Examination 
revealed no hives currently, but there was onycholysis of the 
toenails, dermatographia, a "branny" erythema of the palms 
and soles, and a peeling of the left hand that tested 
positive for fungus.  The assessment included tinea manus, 
pedis, and unguium, dermatographism, and probable urticaria.

Records by the Family Practice Center at Moses H. Cone 
Hospital begin with one dated in February 1995.  On that 
record, the veteran had a complaint unrelated to these 
claims, but the doctor noted that his hands were very dry and 
scaly and scrapings tested positive for fungus.  The 
assessment included fungal dermatitis. On an April 1996 
record, the veteran voiced several complaints, including low 
back pain, but none of them related to claims here at issue.  
A May 1996 record reflected a complete physical examination, 
but noted that the veteran had "no concerns today."  He 
gave a history of malaria which he said flared up in August, 
May, and, sometimes, February.  Symptoms were "hot and cold 
sensitivity," weakness, dizziness, joint pain, and eyeball 
pain.  He also gave a history of light-sensitive dermatitis 
and a skin disorder from exposure to Agent Orange.  He 
complained of chest pain, with some left arm radiation, 
during the preceding year, but he denied abdominal pain, 
nausea, diarrhea, and shortness of breath.  Examination of 
the skin revealed multiple cherry angioma, and some fungus 
between the toes, but was otherwise benign.  The assessment 
did not include relevant diagnoses.

At a March 1997 VA dermatologic examination, the veteran gave 
a history of a skin disorder in service and since.  He said 
it was manifested by itching, blisters, and wheals, and 
appeared on the front and back of the torso.  Summer  
sunlight seemed to trigger an outbreak.  On examination, his 
skin was free of  dermatitis or abnormal lesions.  The 
diagnosis was recurrent urticaria not present on that 
examination.

At a March 1997 VA psychiatric examination, the veteran said 
he  had been a helicopter mechanic and door gunner in 
service.  He gave a long history of depression, sleep 
disturbance with frequent nightmares, intrusive thoughts of 
his Vietnam experiences, and marked irritability and anger.  
Objective findings were unremarkable and the veteran was 
referred for a psychological evaluation.  After the 
psychological evaluation, the examiner annotated the report 
with "PTSD not diagnosed on this examination."

The veteran underwent an April 1997 in-depth psychological 
evaluation conducted for VA by Thomas Holm, PhD, that 
included, in addition to a clinical interview, administration 
of the Minnesota Multiphasic Personality Inventory-2 as well 
as the Mississippi Scale for Combat-Related PTSD.  The 
interview included the veteran's earliest recollections from 
his childhood, his education, his employment and life before 
service, his service experiences including duty as a 
helicopter mechanic, and his employment and experiences since 
service.  He said he had "limited combat exposure" in 
service and noted only some sniping and nighttime indirect 
fires.  When asked how he reexperienced events in service, he 
said he often reflected upon them and sometimes liked doing 
so.  Occasionally, he had had some bad feelings, but those 
had been less frequent of late.  He did not think he had 
frequent or disruptive anxiety and any sadness he felt was 
brief.  He had some dreams, occasionally about the military 
particularly after having seen movies with that theme, but he 
also had dreams about other subjects including current events 
in his life.  He expressed considerable concern with his 
physical condition, and said he was often weak and tired, and 
the examiner suggested that the veteran may have an 
underlying somatoform disorder.  The examiner said the 
veteran showed some features of PTSD, but not persistent 
avoidance of stimuli associated with traumatic events, and 
not a numbing of general responsiveness.  Dr. Holm concluded 
that a diagnosis of PTSD would not be appropriate, and that 
the veteran's responses did not otherwise indicate a specific 
psychiatric/psychological disorder.

The June 1997 RO decision denied service connection for a 
skin disorder due to Agent Orange exposure, for malaria, and 
for PTSD.

In a July 1997 Notice of Disagreement, the veteran contended 
that he had had malaria in service and submitted, in support 
of his contention, a copy of the first page of the report, 
with the history he gave then of severe malaria in service 
underlined, of the October 1982 VA examination.  He also 
contended that he was treated for a skin disorder in service 
and within three months of his return from Vietnam, and 
submitted, in support of his contention, a copy of the May 
1965 VA dermatologic consult that diagnosed light-sensitive 
dermatitis or possible dermatitis externa.  He contended that 
his history of frequent job changes proved that he had PTSD.

In a letter received in July 1997, [redacted] said that 
he knew the veteran had Agent Orange rashes and "malaria 
syndrome," and that he had given the veteran "malaria 
pills" in 1967.
With a November 1997 letter, the veteran enclosed photographs 
of himself, naked from the waist up, which he said depicted a 
skin rash.  In the letter, he said that VA examinations had 
not been conducted during an outbreak of the rash.

With a February 1998 letter, the veteran enclosed copies of 
two news articles.  One, from USA Today, concerned a 74-year-
old Greek woman who had malaria at age 3. At age 71, she was 
found to have anemia, weight loss, an enlarged spleen, and 
tested positive for the malaria parasite.  She was treated 
and cured in three days.  The other article, from Knight-
Ridder News Service in 1996, was about Agent Orange in 
general and noted that prostate cancer and peripheral 
neuropathy had recently been added to the list of disorders 
presumed to be due to Agent Orange exposure.

In a letter received in May 1998, the veteran's son-in-law 
said he had seen the veteran with a skin disorder consisting 
of "sploches [sic] common with other veterans I know caused 
by fungis [sic] picked up in Vietnam."  He said he had also 
seen the veteran having "attacks of what I consider 
malaria."  During the preceding two years, he had worked at 
the same warehouse as the veteran and had seen him fly into 
rages during which he threw 55-gallon drums and heavy doors 
at other persons including his bosses.

In another letter received in May 1998, his wife said that 
she married the veteran in 1972, and soon noticed that he had 
a lot of anger, that he destroyed things in their home, and 
that he often lost his job.  She described an incident in 
1969 when someone shot at members of her family and the 
veteran, armed with a firearm, kicked in the door of an 
apartment and threatened the occupants.  She said she had 
seen his skin rash and had taken pictures of it.  She also 
said he had "spells of weakness" and joint pain and 
referred to these as malaria attacks.

At a June 1998 hearing, the veteran testified that he and two 
of his friends had a skin eruption in February 1964 that 
looked like poison ivy or  hives.  He said his service 
medical records show that he was treated for chloracne in 
Vietnam in 1964, but he also said that VA doctors would not 
treat him for a skin disorder in 1965 because his service 
medical records did not show that he had one in service.  
After VA doctors refused to treat him in May 1965, he went to 
a private doctor who gave him a solution to mix in his bath.  
He did not recall that that doctor diagnosed a specific skin 
disorder.  He later learned that the private doctor had died 
and he was unable to get his records.  He said he took 
malaria prophylaxis pills in service but, in May 1964, 
developed fever and chills and doctors told him he had 
malaria.  He said, however, that he was not given treatment 
in May 1964.  He had a recurrence in August 1964 and another 
in January 1965, both of which were treated.  In January 
1965, he was given two shots per day for a week and was told 
it was for malaria.  When asked to identify specific 
traumatic events in service, he said that the whole Vietnam 
experience was traumatic, but specifically mentioned watching 
the fall of Saigon, apparently on television, in 1973.  He 
said that, since service, he had been mentally unstable and 
also had recurring malaria attacks, but had not missed any 
work due to physical or mental disorders.  His wife testified 
that the veteran had had skin rashes and had been ill with 
malaria.  She also said that, though he had never abused her, 
he had demonstrated rage, did not sleep well, and had lost 
several jobs.  A friend testified that he had worked with the 
veteran for several years, and had seen him kick and throw 
things and get fired or quit.  He also said he had seen the 
veteran with a skin rash.

In an August 1998 Substantive Appeal, VA Form 9, the veteran 
said he had no medical evidence of his PTSD, but he recited 
misbehavior on his part and suggested that it was a product 
of PTSD.  He said his service medical records do not show 
malaria because he did not trust doctors and did not seek 
medical attention for it while in service.  However, he then 
contended that malaria is reflected in his service medical 
records.  In addition, he contended that his service medical 
records show that he was treated for a skin disorder in 
February 1964, but he then said he had not been treated for 
urticaria, which he said appeared in February 1964, at any  
time while he was in Vietnam.

In a February 1999 letter, Rosalyn Harris-Offutt, BS, CRNA, 
LPC, ADS, reported that she evaluated the veteran in 
September 1998.  She said the veteran "admitted" to 
recurring rage and flashbacks and that he carried a gun for  
many years because it made him feel safer.  She noted 
hypervigilance, exaggerated startle response, sleep disturbed 
by recurring nightmares, avoidance of situations that might 
trigger fear or rage, survivor guilt, depression, history of 
heavy drinking, and history of paranoia.  She opined that the 
veteran had chronic and persistent PTSD and recommended that 
he continue in therapy.

In July 2000, the RO submitted copies of the veteran's 
statements and service personnel records to the US Armed 
Services Center for Research of Unit Records (USASCRUR), and 
asked for relevant information in support of his claim for 
service connection for PTSD.  In a January 2001 response, 
USASCRUR reported that it had been unable to locate archived 
records of the transportation detachments to which the 
veteran had been assigned in Vietnam, but submitted the 1964 
History of the 121st Aviation Company, the unit supported by 
the transportation detachments to which the veteran had been 
assigned.  That lengthy and detailed document described the 
base camp and listed supporting units, including the 
transportation detachment to which the veteran had been 
assigned, and their duties.  There followed a month-by-month 
account of significant events.  Noteworthy events included 
the death in January of a door gunner (door gunners were 
provided, according to the History, by door-gunner platoons) 
killed during an insertion operation.  In April, the 
installation received 34 Viet Cong mortar rounds and 
sustained some equipment damage but no casualties.  The unit 
history did not refer to the veteran or, save for the 
references described above, the transportation detachments to 
which he had been assigned.

Analysis

There has been a change in the law during the pendency of 
this appeal, and we first turn briefly to that change.  The 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted on 
November 9, 2000.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VCAA eliminates the requirement for 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  It also 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  All claims filed on or after November 9, 
2000, or filed before that date but not final by that date, 
are subject to VCAA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The duties to notify and 
assist claimants have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Before proceeding to the evidence, it is appropriate to 
review the record for VA compliance with VCAA.  In addition 
to the June 1997 decision, the RO sent the veteran an August 
1998 Statement of the Case (SOC), and a December 2001 
Supplemental Statement of the Case (SSOC), all of which set 
out the evidentiary shortcomings of the veteran's claims, 
while the SOC and the SSOC also set out the applicable law.  
In addition, the claim file includes the veteran's military 
personnel and medical records, VA treatment records and 
examination reports, treatment records and correspondence 
from health care providers the veteran identified, written 
statements from the veteran and some of his friends and 
relatives, the transcript of a June 1998 hearing attended by 
the veteran, his wife, and a friend, and archived information 
obtained by USASCRUR in support of the veteran's claim for 
service connection for PTSD.  Finally, in a March 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  In view of the 
foregoing, the Board finds that VA has satisfied the notice 
and duty-to-assist provisions of VCAA and 38 C.F.R. § 3.159, 
and we turn now to an analysis of the evidence and the 
applicable law.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the veteran has claimed service connection for PTSD, 
and he has submitted a report from Rosalyn Harris-Offutt, BS, 
CRNA, LPC, ADS, reflecting a diagnosis of PTSD.  However, 
other reports in the file, one from Thomas Holm, PhD, and 
another from a VA psychiatrist, indicate that he does not 
have PTSD.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, we 
are mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, we must determine the weight to 
be accorded the various items of evidence in this case.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court of Appeals 
for Veterans Claims (Court) has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that a postservice reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. 
App. 109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
unless there is a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber was a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Indeed, a medical opinion is inadequate if not supported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In order to weigh the evidence in this case, it is first 
necessary to determine the standard, or criteria, against 
which it should be measured.  The regulatory criteria for 
service connection for PTSD are set forth in 38 C.F.R. 
§ 3.304(f) while the diagnostic criteria are listed in the 
applicable edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM).  However, there have 
been changes in the applicable regulatory and diagnostic 
criteria and a chronological review of those changes, 
together with the relevant procedural events in this case, is 
in order.

Regulatory criteria for service connection for PTSD were 
established when section 3.304(f) was added to title 38 of 
the Code of Federal Regulations.  58 Fed. Reg. 29109 (May 19, 
1993).  The criteria were:  a clear diagnosis of PTSD, 
credible supporting evidence that claimed stressor events 
actually occurred, and medical evidence linking the traumatic 
events in service to the current disability.  The diagnostic 
criteria were set out, actually listed, in the VA 
Adjudication Procedure Manual, M21-1, Part VI, chapter 7, 
paragraph 7.46, and were taken from the revised third edition 
of the DSM (DSM-III-R).  Related regulatory criteria were 
38 C.F.R. §§ 4.125 and 4.126.  Section 4.125, entitled 
general considerations, provided that nomenclature relating 
to mental disorders used in VA regulations came from the 
third edition of the DSM (DSM-III).  Section 4.126, entitled 
substantiation of diagnoses, provided that diagnoses must be 
made in accord with the DSM and must be supported by findings 
on examination; if either of those standards was not met, the 
RO was to return the report to the examiner for 
substantiation.

On August 26, 1996, M21-1, Part VI, was amended by deleting 
paragraph 7.46 and adding chapter 11.  In the new chapter 11, 
paragraph 11.38(a) merely prescribed DSM-III-R as the source 
for PTSD diagnostic criteria without actually listing the 
criteria as the deleted paragraph 7.46 had done.  In 1995, VA 
proposed rules to revise relevant sections of part 4 of title 
38 of the Code of Federal Regulations.  60 Fed. Reg. 54,825 
(Oct. 26, 1995).  On November 7, 1996, a final rule was 
adopted that, among other things, amended 38 C.F.R. 
§ 4.125(a) to prescribe the fourth edition of the DSM (DSM-
IV) as the source for diagnostic criteria for all mental 
disorders including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996).  
On February 13, 1997, M21-1, Part VI, chapter 11, was amended 
to also prescribe DSM-IV as the source for PTSD diagnostic 
criteria.

On March 7, 1997, the Court issued a decision in Cohen v. 
Brown, 10 Vet. App. 129 (1997).  There the Court asserted 
that, in spite of the reference to DSM-IV in the amendment to 
38 C.F.R. § 4.125, neither M21-1 nor 38 C.F.R. § 3.304(f) had 
been amended to establish DSM-IV as the source for PTSD 
diagnostic criteria.  Thus, it appears that the Court was 
unaware of the February 13 amendment to M21-1 that 
established DSM-IV as the source for PTSD diagnostic 
criteria.  In any event, the Court in Cohen held that both 
DSM-III-R and DSM-IV were in effect during the pendency of 
that veteran's claim, and the set of regulatory and 
diagnostic criteria most favorable to the claim was 
applicable.  Cohen at 138-9; Karnas v. Derwinski, 1 Vet. App. 
308, 312-3 (1991).  What was thought by the Court in Cohen to 
have been a defect, i.e., the reference to DSM-IV in section 
4.125 and the absence of a concomitant reference in section 
3.304(f), was corrected by an amendment that required that 
PTSD diagnoses be made in accord with 38 C.F.R. § 4.125.  64 
Fed. Reg. 32807 (Jun. 18, 1999).  The effective date of the 
amendment was March 7, 1997, the date of the Cohen decision.

The veteran's claim for service connection for PTSD was 
received in June 1996.  Thus, the regulatory criteria of the 
amended and the unamended versions of 38 C.F.R. § 3.304(f) 
must be applied to determine which is most favorable.  The 
unamended version of 38 C.F.R. § 3.304(f) provided, in 
pertinent part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

The amended version of the regulation provides, in pertinent 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

There are several differences between the unamended and the 
amended versions of 38 C.F.R. § 3.304(f).  First, the amended 
version adopts, albeit indirectly, DSM-IV as the source for 
PTSD diagnostic criteria while the unamended version does 
not, by its terms, prescribe a source.  As noted above, under 
the unamended version of the regulation, the diagnostic 
criteria for PTSD are found in DSM-III-R.

Second, the unamended version of the regulation requires a 
"clear" diagnosis of PTSD while the word "clear" was 
omitted from the amended version.  With regard to the use of 
the word "clear" in the unamended version, the Court has 
said that the word was not defined in the regulation but held 
that it required, at a minimum, that a diagnosis be an 
"unequivocal" one.  Cohen at 139.  The amended version of 
the regulation refers to 38 C.F.R. § 4.125(a) which provides:

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

Though the word "clear" is omitted from the amended version 
of the regulation, the Board is unwilling, in light of 
38 C.F.R. § 4.125(a), to conclude that an equivocal diagnosis 
would be acceptable.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

Finally, in both the unamended and amended versions of the 
regulation, evidence that the veteran engaged in combat with 
the enemy will generally suffice, if there is no evidence to 
the contrary and the claimed stressor is related to combat, 
to establish that the claimed stressor occurred.  The 
difference, in this regard, between the unamended and the 
amended versions of the regulation, is the nature of the 
evidence needed to show that the veteran engaged in combat 
with the enemy.  Under the unamended version of the 
regulation, the veteran must be shown to have received an 
award or decoration indicative of combat with the enemy, or 
other service department evidence is required to make that 
showing.  The amended version of the regulation is not so 
limited.  Under the amended version, the determination as to 
whether the veteran engaged in combat with the enemy must be 
based on all the evidence of record and not just service 
department evidence or awards and decorations.  Cohen at 142-
3; Dizoglio v. Brown, 9 Vet. App. 163 (1996); see, also, 
VAOPGCPREC 12-99 (Oct. 18, 1999) (addressing the phrase 
"engaged in combat with the enemy" as used in 38 U.S.C.A. 
§ 1154(b)).  In addition, if the veteran engaged in combat 
with the enemy, the standard for evidence deemed to disprove 
the claim that the stressor occurred is, in the unamended 
version, "evidence to the contrary" while, in the amended 
version, the standard is "clear and convincing evidence to 
the contrary," seemingly a more stringent standard.

As for the diagnostic criteria, we first turn our attention 
to DSM-III-R, which is linked to the unamended version of 
38 C.F.R. § 3.304(f), and the description of PTSD found 
there:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse, or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987).  In DSM-IV, which is 
linked to the amended version of 38 C.F.R. § 3.304(f), PTSD 
is described as follows:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994).

In addition to a description of PTSD, each edition of the DSM 
provides diagnostic criteria for the disorder.  In DSM-IV, 
the diagnostic criteria are:  (1) the person was exposed to a 
traumatic event; (2) the traumatic event is persistently 
reexperienced; (3) there is persistent avoidance of stimuli 
associated with the traumatic event and numbing of general 
responsiveness; (4) there are persistent symptoms of 
increased arousal not present before the traumatic event; (5) 
the duration of symptoms is more than one month; (6) the 
symptoms cause clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL 427-9 (4th ed. 1994).
The diagnostic criteria in DSM-III-R are substantially 
similar.  However, the third criterion uses the disjunctive 
rather than the conjunctive.  Further, the sixth criterion is 
omitted though the discussion in the accompanying text refers 
to functional impairment.  Finally, there are some minor 
differences in possible manifestations of the disorder.  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 250-
1 (3rd ed. rev. 1987).  We find that, except for the 
difference between the descriptions of PTSD, there is no 
significant difference between the diagnostic criteria of 
DSM-III-R and those of DSM-IV.

A question arises as to the manner in which stressor events 
should be assessed and who it is that should make the 
assessment.  In addressing that question, the Court said:

[A] clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional 
must be presumed (unless evidence shows 
to the contrary) to have been made in 
accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals 
are experts and are presumed to know the 
DSM requirements applicable to their 
practice and to have taken them into 
account in providing a PTSD diagnosis.  
(Emphasis added.)

Cohen at 140.  Thus, the Court specifically provided that, 
where there is an unequivocal diagnosis of PTSD by a mental-
health professional, it is presumed, unless evidence shows to 
the contrary, that the inservice stressor events were outside 
the range of usual human experience (DSM-III-R) or included 
an event in which the veteran experienced, witnessed, or was 
confronted with actual or threatened death or serious injury 
or a threat to the physical integrity of self or others (DSM-
IV).

However, before turning to the medical evidence here, we 
first consider the matter of whether the veteran engaged in 
combat with the enemy for, if he did, and if his claimed 
stressor events are related to combat, his word alone will 
establish their occurrence.  If he did not, or if his claimed 
stressor events are not related to combat, then credible 
supporting evidence is needed to establish their occurrence.  
38 C.F.R. § 3.304(f).

The Court, in addressing the term "combat" and evidence 
that establishes it, has noted that service in a combat zone 
is stressful, to some degree, for everyone there regardless 
of their duties and experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-3 (1991), reconsideration den., 1 Vet. App. 406 
(1991).  So evidence of mere service in a combat zone, in and 
of itself, will not support a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91, 98-9 (1993).  Combat, as the term is 
used in 38 C.F.R. § 3.304(f), means to fight in battle.  
WEBSTER'S II NEW COLLEGE DICTIONARY 223 (1995).  The phrase 
"'engaged in combat with the enemy' requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  (Emphasis added.)  VAOPGCPREC 12-
99 (Oct. 18, 1999).  Accordingly, in order to find that the 
veteran engaged in combat with the enemy, we look for 
evidence that he participated, in some meaningful way, in an 
actual confrontation with enemy forces.

The veteran has not specifically contended that he engaged in 
combat with the enemy.  Indeed, he told Dr. Holm that he was 
a helicopter mechanic, a report confirmed by his service 
personnel records, and that he had "limited combat 
exposure."  At the March 1997 VA psychiatric examination, he 
told the doctor he had been a door gunner, but that claim is 
not credible in view of the facts that that duty was not 
reflected in his service personnel records, that the History 
of the 121st Aviation Company showed door-gunner platoons 
detailed to support it, and that the veteran never made the 
claim previously nor did he repeat it.  He has referred to 
sniper fire and mortar attacks, but he has not said that he 
was a sniper target or that he was endangered by a mortar 
attack.  Moreover, the recipient of incoming fire on an 
otherwise secure installation is merely a passive participant 
and, as such, has not "confronted" an enemy force so it 
could be said that he engaged in combat with the enemy.  
Accordingly, we find that the veteran did not engage in 
combat with the enemy, and service connection for PTSD cannot 
be granted here in the absence of credible supporting 
evidence that claimed inservice stressor events actually 
occurred.  Cohen at 142; Moreau v. Brown, 9 Vet. App. 389, 
394-5 (1996); 38 C.F.R. § 3.304(f).

Having found that the veteran did not engage in combat with 
the enemy, we must next determine whether he has identified 
stressor events he experienced in service and, if he has, 
whether there is credible supporting evidence of such events.  
He said he had seen body bags, but did not suggest that he 
was in any way involved with them or their contents, and 
there is no credible supporting evidence of even that report.  
In his September 1996 reply to the RO query regarding 
stressor events in service, he reported two Viet Cong mortar 
attacks at Soc Trang in May 1964.  The information provided 
by USASCRUR indicated that the 121st Aviation Company 
sustained a mortar attack on April 10, 1964, but there were 
no injuries, and the information did not indicate that the 
veteran was involved in the attack in any way.  He also said 
that, on two occasions, he had "routine guard duty at POL 
and ammo dump," but did not indicate how such duty 
constituted a stressor event.  In his August 1998 Substantive 
Appeal, he took issue with the RO finding that he had not 
experienced a stressor event in service and said:

How about being surrounded by concertina 
wire, minefields, innumerable enemies 
even in your own ranks, stranded on an 
American island in a sea of chaos, filth, 
and death, being shot at, mortared, the 
angel of death constantly hovering over 
you, your food covered with bugs, 
constantly attacked by mosquitoes, hot 
and wet or hot and dry, never getting 
close to anyone because they'll leave you 
anyway by bird or angel, . . . .

In other words, the veteran's duties involved no more than 
the ordinary stressful environment experienced by all those 
who serve in a combat zone.  See Hayes v. Brown, 5 Vet. 
App. 60 (1993).  We find, therefore, little credible 
supporting evidence that the veteran experienced a stressor 
event in service.

We turn now to the PTSD diagnosis by Rosalyn Harris-Offutt, 
BS, CRNA, LPC, ADS, the evaluation by Thomas Holm, PhD, and 
the examination by the VA psychiatrist.  It is clear from Dr. 
Holm's report that his evaluation was extensive.  He 
administered psychological tests and, in his interview, 
delved into the veteran's childhood, his education, his 
military service, his employment, and his family.  He said 
the veteran demonstrated some features of PTSD, but he did 
not note a stressor event that met the DSM criteria, and he 
did not find a persistent avoidance of stimuli associated 
with traumatic events or a numbing of general responsiveness.  
He felt that a diagnosis of PTSD was not warranted.  On the 
other hand, Rosalyn Harris-Offutt did diagnose PTSD, and we 
presume that a PTSD diagnosis by a mental health professional 
was made in accord with the DSM unless evidence shows to the 
contrary.  Cohen at 140.  Here, we find that the presumption 
is rebutted by evidence that Rosalyn Harris-Offutt failed to 
give any consideration whatever to the DSM criterion for a 
stressor event.  That is, she failed to identify even one 
single stressor event upon which she relied for her 
diagnosis.  Thus, her diagnostic conclusion is not supported 
by clinical findings.  Black, supra.  Moreover, it is not 
entirely clear that the diagnosis, as opposed to the 
treatment, of mental disorders is within the scope of her 
expertise as a Licensed Professional Counselor.  LeShore, 
Layno, supra.  It seems unlikely that her training as a 
Certified Registered Nurse would provide her with the 
requisite expertise, and we are unable to find an 
explanation, at least one that seems to apply, for the 
abbreviation "ADS."  Accordingly, we find the opinion of 
Dr. Holm credible, and worthy of considerable weight, while 
that of Ms. Harris-Offutt is neither.

In sum, there is no credible supporting evidence that the 
veteran experienced a stressor event in service, and no 
credible medical evidence that he has PTSD.  In the absence 
of such evidence, service connection for PTSD is not 
warranted.  38 C.F.R. § 3.304(f).

Turning now to the issues of service connection for malaria 
and for a skin disorder, a May 1965 RO decision denied 
service connection for a skin disorder and a November 1982 RO 
decision denied service connection for malaria.  The veteran 
was notified of those decisions and advised of his right to 
appeal them.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  He 
did not appeal the decisions within one year of notification 
thereof, and they became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302, 20.1103.  Final VA decisions are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen the 
claims, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  "New and material evidence" is evidence not 
previously reviewed by VA adjudicators, that is neither 
cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Subsequent to the Hodge decision, the Court announced a 
three-step process for reviewing applications to reopen 
claims previously and finally denied.  First, VA adjudicators 
were to determine whether new and material evidence, as 
defined by 38 C.F.R. § 3.156(a), had been received; second, 
if new and material evidence had been received, adjudicators 
were to determine whether, based upon all the evidence and 
presuming its credibility, the claim was well grounded; and 
third, if the claim was well grounded and the duty to assist 
had been fulfilled, adjudicators were to evaluate the merits 
of the claim.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000).

As indicated above, VCAA eliminated the second step of the 
Elkins review, the well-grounded requirement, so the 
application to reopen the claims depends only on whether, 
since the May 1965 or November 1982 RO decisions, new and 
material evidence has been received upon which to do so.

The veteran's claim for service connection for a skin 
disorder was denied in 1965 because his service medical 
records did not reflect a skin disorder and because medical 
evidence did not relate light-sensitive dermatitis or 
possible dermatitis externa, the skin disorder diagnosed in 
May 1965, to his military service.  Cuevas, Rabideau, supra.  
We digress briefly to note that, while the veteran's June 
1996 letter primarily asserted that he had a skin disorder 
caused by Agent Orange, a claim addressed below, he also 
contended there, and on several occasions since, that he had 
been treated for a skin disorder in service and currently has 
the same skin disorder.  Those contentions go to the basis of 
the 1965 denial of service connection, and we view them as an 
effort to reopen that claim.  See Livesay v. Principi, 15 
Vet. App. 165, 170-1 (2001) (remanded for Board to assess 
communications from appellant and to provide a statement of 
reasons and bases for not construing those communications as 
attempts to reopen a claim previously denied).

We cannot conclude our digression without noting that this 
issue of service connection for a skin disorder was not 
addressed by the RO since 1965, and we must consider whether 
the veteran would be prejudiced by our doing so now.  Bernard 
v. Brown, 4 Vet. App. 384, 392-4 (1993) (held, "when . . . 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."); VAOPGCPREC 16-92 (Jul. 24, 
1992).  Thus, we must determine whether the veteran had 
adequate notice of the need to submit new and material 
evidence to reopen the claim for service connection for a 
skin disorder, and opportunity to argue the claim and, if he 
did not, whether he would be prejudiced if we address that 
issue.

First, although neither the August 1998 SOC nor the December 
2001 SSOC addressed the requirement for new and material 
evidence to reopen the claim for service connection for a 
skin disorder, the August 1998 SOC did explain the law 
regarding finality of VA decisions and the need for new and 
material evidence to reopen a claim after a final VA 
decision.  The explanation was provided in connection with 
the veteran's claim for service connection for malaria, but 
the explanation would have been the same for the skin-
disorder claim.  Further, as the Court has said:

It is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.

Bernard, at 392.  It would be folly to assume that the 
veteran would have submitted different evidence than that 
received had he known of the requirement for new and material 
evidence, and we commit no such folly.  Rather, we find that 
he submitted, or the RO obtained, all the evidence pertinent 
to his claim of which he was aware.  Accordingly, he will 
suffer no prejudice if we review that evidence for that which 
is new and material.  See Jackson v. Gober, No. 99-366 (Vet. 
App. Jul. 25, 2000) (mem.), aff'd sub nom., Jackson v. 
Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001) (the Board 
must review all questions necessary to the decision in a 
matter regardless of the scope of review by the RO).

Here, the veteran had no notice that the Board would address 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
skin disorder.  However, he submitted, or the RO obtained, 
all of the medical evidence pertaining to a skin disorder 
without regard to etiology, and the veteran has repeatedly 
argued, including at hearing, that he had a skin disorder in 
service.  In this case, there is such a significant overlap 
between the issue of new and material evidence to reopen a 
claim for service connection for a skin disorder and the 
issue actually addressed by the RO, that of service 
connection for a skin disorder caused by Agent Orange 
exposure, that we are confident that no prejudice will accrue 
to the veteran by our addressing the claim denied in 1965.

The 1965 claim was denied, in part, because the veteran's 
service medical records did not reflect complaints, 
diagnoses, or treatment of a skin disorder.  Indeed, his skin 
was normal by clinical evaluation at his February 1965 
separation examination.  Further, he gave no history, at that 
examination, of a skin disorder during service.  We see that 
history or, rather, the lack thereof, as significant in view 
of the fact that he did give a history of several other 
disorders indicating that he completed the form in a careful 
and thoughtful manner.

In his June 1996 claim letter, the veteran contended that he 
was treated for a skin disorder in February 1965, but his 
service medical records for February 1965 show only his 
separation examination.  At his June 1998 hearing, he 
testified that he was treated for a skin disorder in February 
1964, but his service medical records for February 1964 show 
only vaccinations against plague and cholera.  In sum, the 
1965 claim was denied, in part, because there was no medical 
evidence that the veteran had a skin disorder in service, and 
the veteran recognized the lack of such evidence in his May 
1982 letter.  None of the evidence received since 1965 bears 
directly or substantially on that issue.  That is, there is 
still no medical evidence in this record that the veteran had 
a skin disorder in service.

The 1965 claim was also denied because there was no medical 
evidence linking a skin disorder diagnosed then as light-
sensitive dermatitis, or possible dermatitis externa, to 
service.  None of the evidence received since 1965 bears 
directly or substantially on that issue.  That is, there is 
still no medical evidence in this record linking a current 
skin disorder to the veteran's military service.

In sum, none of the evidence received since 1965 addresses 
the two evidentiary shortcomings in that old claim, i.e., 
lack of medical evidence of a skin disorder in service and 
lack of medical evidence relating any current skin disorder 
to service.  Elkins, supra.  That is, the veteran's service 
medical records, all of which are included in the file, still 
do not show that he was treated for a skin disorder in 
service notwithstanding his contentions to the contrary.  
Further, there is still no medical evidence in this record 
that relates any current skin disorder to his military 
service.  Thus, in the absence of new evidence that bears 
directly and substantially upon those two issues, the claim 
for service connection for a skin disorder cannot be 
reopened.  38 U.S.C.A. § 5108; Elkins, supra; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).

Service connection for malaria was denied in 1982 because the 
veteran's service medical records did not reflect it.  In his 
May 1982 letter, he described "spells" manifested by 
headaches, dizziness, and musculoskeletal pain.  In an August 
1982 letter, he said he developed fever, shortness of breath, 
swollen joints, and pain in joints, muscles, head, and chest 
in 1968, that a relative gave him some malaria medication he 
had, and that the symptoms subsided.  In a July 1997 letter, 
[redacted] said the veteran had "malaria syndrome," and 
he gave him some pills for it in 1967.  In a May 1998 letter, 
the veteran's son-in-law said he had seen the veteran having 
"attacks of what I consider malaria."  However, it has not 
been made to appear that either the veteran, Mr. [redacted], or 
the veteran's son-in-law, has any medical training or 
expertise that would qualify either of them to diagnose 
malaria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layman is usually not competent to testify 
regarding matters requiring medical knowledge).  At his June 
1998 hearing, the veteran testified that, in May 1964, 
doctors told him he had malaria, but he was not treated for 
it then.  However, a layman's statement of what a physician 
told him does not constitute medical evidence of diagnosis or 
etiology.  Robinette v. Brown, 8 Vet. App. 69, 75-7 (1995).  
The veteran then testified that he had recurrences in August 
1964 and January 1965, that he was treated for it on both 
those two occasions, and that the treatment in January 1965 
included two injections per day.  However, his service 
medical records show nothing in May or August 1964.  They do 
show penicillin therapy for gonorrhea in June 1964, an 
infection he reported on the medical history he prepared for 
his February 1965 separation examination, and for inguinal 
adenopathy of unknown etiology in January 1965.  In sum, the 
veteran's service medical records do not show that he had 
malaria in service, and none of the evidence received since 
the service-connection claim was denied in 1982 shows 
otherwise.  In fact, there is no medical evidence in this 
record that he has, or ever has had, malaria.  In the absence 
of such evidence, reopening of the 1982 claim for service 
connection for malaria is not warranted.

Before turning to the claim of service connection for a skin 
disorder caused by Agent Orange exposure, we note that the RO 
denied such a claim in its 1982 decision.  Generally, when a 
claim has been previously and finally denied, new and 
material evidence must be received to reopen it.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp.); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).  That would entail the analytical 
process set forth above with regard to the claims for service 
connection for malaria and for a skin disorder.  However, 
where a law creates a new basis for a benefit previously and 
finally denied, a claim made under the provisions of the new 
law is a new claim separate and distinct from the one 
previously and finally denied, and de Novo review of the 
evidence is required even though new and material evidence 
has not been received.  Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  As will be seen 
below, Spencer is controlling here and, accordingly, the RO 
conducted, as will we, a de novo review of the evidence for 
the veteran's claim.

In 1984, Congress passed the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. 98-542, 98 Stat. 
2725 (Oct. 24, 1984).  The act has been codified at 
38 U.S.C.A. § 1116 and amended several times since.  It 
provides that, when a veteran who served in Vietnam between 
January 9, 1962, and May 7, 1975, develops one of several 
disorders to a degree of 10 percent or more and, in the case 
of some of the disorders, within a requisite period of time 
after exposure, that disorder is presumed to have been 
incurred in service.  In addition, Congress delegated to the 
Secretary of Veterans Affairs the authority to add disorders 
to those listed in the act when sound medical and scientific 
evidence shows a positive association between such additional 
disorders and exposure to herbicides.  38 U.S.C.A. 
§§ 1116(a)(3), (a)(1)(B), (b)(1).  The statute has been 
implemented by 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The 
disorders presumed to be caused by Agent Orange exposure are:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  Chloracne and porphyria cutanea 
tarda must become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date of exposure.  Acute and subacute 
peripheral neuropathy mean transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

With regard to disorders added by the Secretary, service in 
Vietnam during the period prescribed created only a 
rebuttable presumption of exposure to herbicides, and 
affirmative evidence that the veteran was not exposed to 
herbicides while stationed in Vietnam would rebut the 
presumption.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Further, active service in Vietnam did 
not establish a presumption of exposure to herbicide unless 
the veteran developed a listed disorder.  McCartt v. West, 
12 Vet. App. 164, 168 (1999); 38 C.F.R. § 3.307(a)(6)(iii).  
McCartt was effectively overruled by the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. 107-103, 115 
Stat. 976 (Dec. 27, 2001), which amended section 1116 to add 
diabetes mellitus type II, to remove the 30-year limitation 
on respiratory cancers, and to establish a presumption that 
Vietnam veterans were exposed to herbicide agents.  In this 
case, the veteran has not been diagnosed with any of the 
disorders presumed to have been caused by Agent Orange 
exposure, and service connection on a presumtive basis is not 
warranted.

However, since regulations on presumptive service connection 
do not operate to exclude the traditional approach to service 
connection claims, service connection may be established by 
medical evidence that he has a disorder caused by Agent 
Orange exposure.  38 U.S.C.A. § 1110; Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
38 C.F.R. § 3.303(d).  However, there is no medical evidence 
in this record that the veteran has a disorder caused by 
Agent Orange exposure.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a skin disorder, and the 
application to reopen the claim is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for malaria, and the application 
to reopen the claim is denied.

Service connection for a skin disorder due to Agent Orange 
exposure is denied.

Service connection for PTSD is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

